   Case: 3:18-cr-00184-TMR Doc #: 21-1 Filed: 11/08/19 Page: 1 of 1 PAGEID #: 64




October 19, 2019

The Honorable Thomas M. Rose
200 West Second Street
Dayton, Ohio 45402

Honorable Judge Thomas M. Rose,

We humbly write to you as the sister and brother in law of Clayton R. Luckie who will come
before your court in November for sentencing. Our hearts cry out as we call upon your mercy in
your decision.

For the past four years Clayton has re-acclimated himself to being a father and son for their
overall well-being. Clayton is the primary caretaker of his widowed mother along with being an
integral part of his elementary age daughter. Being self-employed has given Clayton the means
to provide for his daughter along with assisting his mother.

Clayton is a people person and continues to display the mindset of giving back to the community
in terms of service. His outreach to former constituents, church members, friends, neighbors and
family are part of his DNA. Clayton is well respected and maintains significant influence in and
around the Dayton community. Clayton is a true pillar of strength and even during his
incarceration his outreach to others was the norm rather than the exception. Clayton is an
individual who does not partake in the vices of drinking or smoking and chooses to promote a
strong degree of high moral character.

From 2012-2015 we oversaw Clayton’s property and financial obligations; we also provided
transportation to and from his place of incarceration for family members. Those trips were not
done in vain as we understood the relevance and importance of Clayton surviving that ordeal.

Our sincerest hope and prayer is that you will grant Clayton the minimal punishment for the
transgression that he has committed and that probation is the decision that you will render.
Clayton is remorseful and apologetic for his actions and again we plead with you regarding your
judgement.

Respectfully,


John and Kathy Gudgel
664 LaSalle Dr.
Dayton, Ohio 45417
